Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 1 of 29 PageID #: 683




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 SCOTT A. HARDIN                                         )
                                                         )
                   Plaintiff                             )
                                                         )
        vs.                                              ) Cause No. 3:19-cv-56-DJH
                                                         )
 BUREAU OF ALCOHOL, TOBACCO;                             ) ELECTRONICALLY FILED
 FIREARMS AND EXPLOSIVES, et al.                         )
                                                         ) Judge David J. Hale
                        Defendants.                      )
                                                         )

                                MOTION FOR JUDGMENT
                            ON THE ADMINISTRATIVE RECORD,
                           AND INCORPORATED MEMORANDUM
                             BY PLAINTIFF, SCOTT A. HARDIN

        Comes the Plaintiff, Scott A. Hardin, by Counsel, pursuant to Fed. R. Civ. P. 56, and the

 Order of Magistrate Judge, Vanessa L. Armstrong, entered July 25, 2019, and all amendments

 thereto, hereby moves for judgment, in his favor, upon the agency record and pleadings filed

 herein, and in support hereof, states as follows:

                “No Free man shall ever be debarred from the use of arms. The strongest
                reason for the people to retain the right to keep and bear arms is, as a last
                resort, to protect themselves against tyranny in government.”
                                                      Thomas Jefferson Papers, Page 334.


              THE ADMINISTRATIVE DETERMINATION TO BE REVIEWED

        This is an action challenging the Defendant, Bureau of Alcohol, Tobacco, Firearms and

 Explosives’ (“ATF”) implementation and enforcement of an agency regulation under Docket No.

 ATF-2017R-22 (“Final Rule”), designed to prohibit as criminal the ownership, possession or

 transportation of “bump-stock-type” devices by redefining them as “machineguns” for purposes

                                                     1
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 2 of 29 PageID #: 684




 of the criminal proscriptions under the National Firearms Act (“NFA”) 26 U.S.C. § 5841, et seq.,

 and the Gun Control Act (“GCA”) 18 U.S.C. §921, et seq. See 83 Fed.Reg. at 13442. Indeed, the

 effect of the Final Rule is that all “current possessors of these devices would be required to

 surrender them, destroy them, or otherwise render them permanently inoperable upon the effective

 date of the [F]inal [R]ule.” 83 Fed. Reg. 66514, 66553-54 (Dec. 26, 2018).

                                         INTRODUCTION

        The ATF’s Notice of Proposed Rulemaking comes after years of public pronouncements

 and formal rulings in which the agency declared these very same Bump-Stock-Type devices are

 not “machineguns” and therefore are not subject to the criminal regulation that ATF now seeks to

 establish. These were representations of the very government agency on which the public was

 entitled to do and did reasonably rely in purchasing, possessing, and using these devices. ATF’s

 abrupt about-face on this issue in promulgating and implementing the Final Rule to criminalize

 that which it had for years expressly deemed legal under the law of Congress inherently wreaks of

 agency abuse of discretion, and arbitrary and capricious conduct, in clear violation of applicable

 law, without substantial evidence. See Center for Science in Public Interest v. Department of

 Treasury, 573 F. Supp. 1168, 1172 (D.C. 1983) (“sudden and profound alterations in an agency’s

 policy constitute ‘danger signals’ that the will of Congress is being ignored”).

        Moreover, as the Plaintiff will show below, the ATF’s Final Rule is the product of serious,

 multi-dimensional legal violations rendering the process and the rule invalid, including, inter alia:

 ATF’s procedural process violated the Administrative Procedure Act (“APA”), 5 U.S.C. § 500, et

 seq., in numerous material ways; ATF’s Final Rule significantly exceeds its statutory authority to

 promulgate regulations for purposes of implementing or enforcing the NFA or the GCA; any


                                                  2
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 3 of 29 PageID #: 685




 implementation or enforcement of the Final Rule would violate the fundamental constitutional

 protections against retroactive imposition of criminal punishment under ex post facto principles; it

 would constitute an unconstitutional taking without just compensation; and it would amount to a

 violation of the Contracts Clause by destroying the very reasonable investment-backed

 expectations that ATF itself established through its previous contrary determinations that the

 devices at issue are not “machineguns.” Accordingly, the relief requested herein is necessary to

 prevent the implementation or enforcement of this illegal regulation or, at a minimum, to fairly

 compensate for the effective destruction of the property rights that any implementation or

 enforcement would cause in forcing the dispossession of bump-stock-type devices that ATF itself

 previously sanctioned as lawful firearm devices.

        The Plaintiff, Scott A. Hardin, is a citizen of Louisville, Kentucky. Mr. Hardin is a

 physician, specializing in anesthesiology, duly licensed with the Commonwealth of Kentucky,

 since 2012, and has been a competitive shooter for several years, having received his first

 sponsorship as a competitor shooter in March of 2017. (DN3 PAGEID# 70) On or about April 18,

 2018, Mr. Hardin purchased a SSAK-47 XRS bump stock, SSAR-15 MOD bump stock, and a

 SSAR-15 OGR bump stock on April 18, 2018, from a retailer Slide Fire, located in Moran, TX, in

 reasonable reliance upon one of ATF’s previous letter rulings expressly determining that “bump-

 stock” devices of that type do not convert semiautomatic firearms into “machineguns” under the

 NFA and GCA. (DN3-1 PAGEID#98; DN3-1 PAGEID#101; AR000134-145). Plaintiff Hardin

 desires, and asserts that he would be entitled, to continue lawful possession and/or transportation

 of this bump-stock device but for the Final Rule.

        The Defendant ATF is the federal government agency, which has assumed responsibility


                                                  3
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 4 of 29 PageID #: 686




 for promulgating and enforcing regulations under the statutory provisions of the GCA and the NFA

 on which ATF has relied as the ostensible basis for its authority to issue the Final Rule. The

 Attorney General is responsible for executing and administering the laws, regulations, customs,

 practices, and policies of the United States including the implementation and enforcement of the

 Final Rule. The Attorney General is ultimately responsible for supervising the functions and

 actions of the United States Department of Justice, including the ATF, which is an arm of the

 Department of Justice. The ATF is responsible for, inter alia, regulating and licensing the sale,

 possession, transfer, and transportation of firearms and ammunition in interstate commerce,

 including “machineguns” as that term is defined under the NFA, GCA, and any purported agency

 regulations of ATF. The Director of ATF is responsible for the creation, implementation,

 execution, and administration of the laws, regulations, customs, practices, and policies of the

 United States, including implementation and enforcement of the Final Rule.

                                      JURISDICTIONAL BASIS

        This case concerns certain subject matter under the original and exclusive jurisdiction of

 the federal courts of the United States of America. This action seeks relief pursuant to 5 U.S.C.

 §§ 552, 702, 703, 704; 26 U.S.C. § 7805; and 28 U.S.C. §§ 1331, 1343, 1346, 2201, 2202, and

 2412. Therefore, jurisdiction is founded on 5 U.S.C. §§ 702 and 704 and 28 U.S.C. § 1331, as this

 action arises under the Administrative Procedure Act, as well as the Constitution and laws of the

 United States. This Court has authority to award costs and attorney fees pursuant to 18 U.S.C. §

 924, 5 U.S.C. § 552(a)(4)(E)(i), and 28 U.S.C. §§ 1920, 2412. Venue is proper in this district

 pursuant to 5 U.S.C. § 703 and 28 U.S.C. §§ 1391(b)(2), (e)(1)(B), as a substantial part of the

 events and omissions giving rise to the claims occurred in Louisville, Kentucky.


                                                 4
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 5 of 29 PageID #: 687




                                   PROCEDURAL HISTORY

        On December 26, 2017, ATF published the Advance Notice of Proposed Rulemaking

 (“ANPRM”) in the Federal Register and on federalregister.gov, seeking public input concerning

 its proposed new treatment of “bump-stock-type” devices under the Final Rule. 82 Fed. Reg. at

 60929 (AR000773-776). In the ANPRM, ATF sought certain information pertaining to bump

 stocks including, but not limited to: calendar years produced; economic impact of ATF classifying

 bump stocks as machine guns; use(s) for which the device was marketed; number of bump stocks

 sold; and purposes bump stocks are used for. On March 29, 2018, ATF published its Notice of

 Proposed Rulemaking (“NPRM”) concerning the Final Rule in the Federal Register and on

 federalregister.gov. 83 Fed. Reg. at 13442 (AR001238, et seq.).

        In the NPRM, ATF stated, inter alia, that

        When a bump-stock-type device is affixed to a semiautomatic firearm, however, the device
        harnesses the recoil energy to slide the firearm back and forth so that the trigger
        automatically re-engages by “bumping” the shooter’s stationary trigger finger without
        additional physical manipulation of the trigger by the shooter. The bump-stock-type
        device functions as a self-acting and self-regulating force that channels the firearm’s recoil
        energy in a continuous back-and-forth cycle that allows the shooter to attain continuous
        firing after a single pull of the trigger so long as the trigger finger remains stationary on
        the device's extension ledge (as designed). No further physical manipulation of the trigger
        by the shooter is required.…These bump-stock-type devices are generally designed to
        operate with the shooter shouldering the stock of the device (in essentially the same
        manner a shooter would use an unmodified semiautomatic shoulder stock), maintaining
        constant forward pressure with the non-trigger hand on the barrel-shroud or fore-grip of
        the rifle, and maintaining the trigger finger on the device’s extension ledge with constant
        rearward pressure. The device itself then harnesses the recoil energy of the firearm,
        providing the primary impetus for automatic fire.

        83 ed. Reg. at 13443, 13446.

        ATF announced that its intention behind the new rule was “to clarify that ‘bump fire’

 stocks, slide-fire devices, and devices with certain similar characteristics (bump-stock-type


                                                  5
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 6 of 29 PageID #: 688




 devices) are ‘machineguns’ as defined by the [NFA] and the [GCA], because such devices allow

 a shooter of a semiautomatic firearm to initiate a continuous firing cycle with a single pull of a

 trigger.” 83 Fed. Reg. at 13442. Both the NFA and GCA define “machinegun” to include any

 “weapon which shoots, is designed to shoot, or can readily be restored to shoot, automatically

 more than one shot, without manual reloading, by a single function of the trigger,” as well as the

 frame or receiver of such a weapon or any parts or combination of parts that could be converted

 or assembled into such a weapon. 26 U.S.C. § 5845(b); 18 U.S.C. § 921. At the time of the NPRM,

 the regulations under 27 C.F.R. §§ 478.11 and 479.11 contained the same general definition of

 “machinegun.” ATF’s new rule would amend these to specifically define “single function of the

 trigger” to mean “single pull of the trigger,” and to define “automatically” to mean “as the result

 of a self-acting or self-regulating mechanism that allows the firing of multiple rounds through a

 single pull of the trigger.” 83 Fed. Reg. at 13442.

        ATF acknowledged it had made a series of previous determinations over the last decade

 that declared the same kind of “bump-stock-type” devices – operating with the same sort of

 functionality that the new rule seeks to prohibit – did not constitute “machineguns” within the

 meaning of the governing law. (AR000134-145). Specifically, ATF admitted that between 2008

 and 2017, it issued classification decisions and letter rulings concluding that ‘“bump-stock-type’

 devices that enable a semiautomatic firearm to shoot more than one shot with a single function of

 the trigger by harnessing a combination of the recoil and the maintenance of pressure by the

 shooter, do not fire ‘automatically’” within the meaning of a “machinegun” as that term is defined

 under the law. 83 Fed. Reg. at 13443, 13445.




                                                  6
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 7 of 29 PageID #: 689




        Further, although now seeking to prohibit “all bump-stock-type devices” through the Final

 Rule on the basis that additional “legal analysis” supports the opposite conclusion that they

 convert the firearm into a prohibited “machinegun,” 83 Fed. Reg. at 13443, ATF’s NPRM at the

 same time conceded that such devices are neither essential nor necessary to this functionality of a

 firearm because individuals can “replicate the effects of bump-stock-type devices” through

 myriad other means, such as by “us[ing] rubber bands, belt loops, or otherwise train[ing] their

 trigger finger to fire more rapidly,” id. at 13454.

        Comments were required to be submitted on or before June 27, 2018. Fed. Reg. at 13446.

 Comments documented numerous deficiencies regarding ATF’s NPRM, including, but not limited

 to, several of the procedural and substantive violations giving rise to the causes of action in this

 case: 1) ATF’s exceeding its statutory authority in the promulgation of the Final Rule; 2) the

 arbitrary and capricious nature of the Final Rule; and 3) ATF’s failure to provide the necessary

 supporting documents in the rulemaking process, thereby denying interested all parties an

 opportunity to fully consider and respond to the claims made by ATF in support of the Final Rule.

        On December 18, 2018, Defendant Matthew Whitaker (Acting Attorney General at the

 time) executed the Final Rule; thereby, purportedly making effective the Final Rule, RIN 1140-

 AA52, Docket No 2018R-22F. The Final Rule, executed by Defendant Whitaker, was published

 and otherwise made available online at https://www.justice.gov/opa/pr/department-justice-

 announces-bumpstock-type-devices-final-rule           and   www.atf.gov/rules-and-regulations/bump-

 stocks on December 18, 2018. On December 21, 2018, a link was published on the Federal

 Register website – https://www.federalregister.gov/documents/2018/12/26/2018-27763/bump-

 stock-typedevices – to download a copy of the Final Rule. On December 26, 2018, the Final


                                                   7
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 8 of 29 PageID #: 690




 Rule was published in the Federal Register. https://www.govinfo.gov/content/pkg/FR-2018-12-

 26/pdf/2018-27763.pdf. The Final Rule, spanning 157 pages, implements changes to 27 C.F.R. ¶¶

 447.11, 478.11, 479.11, almost identical to the proposed changes in the NPRM. Specifically, the

 definition of “Machinegun” is modified in Section 447.11 such that, pursuant to the Final Rule, it

 will provide:

                 A “machinegun”, “machine pistol”, “submachinegun”, or “automatic rifle” is a
                 firearm which shoots, is designed to shoot, or can be readily restored to shoot,
                 automatically more than one shot, without manual reloading, by a single function
                 of the trigger. The term shall also include the frame or receiver of any such weapon,
                 any part designed and intended solely and exclusively, or combination of parts
                 designed and intended, for use in converting a weapon into a machinegun, and any
                 combination of parts from which a machinegun can be assembled if such parts are
                 in the possession or under the control of a person. For purposes of this definition,
                 the term “automatically” as it modifies “shoots, is designed to shoot, or can be
                 readily restored to shoot,” means functioning as the result of a self-acting or self-
                 regulating mechanism that allows the firing of multiple rounds through a single
                 function of the trigger; and “single function of the trigger” means a single pull of
                 the trigger and analogous motions. The term "machinegun" includes a bump-stock-
                 type device, i.e., a device that allows a semiautomatic firearm to shoot more than
                 one shot with a single pull of the trigger by harnessing the recoil energy of the
                 semi-automatic firearm to which it is affixed so that the trigger resets and continues
                 firing without additional physical manipulation of the trigger by the shooter.
            83 Fed. Reg. at 66553-66554.

        The definition of “Machine gun” is modified in Section 478.11 such that, pursuant to the

 Final Rule, it will provide:



                 For purposes of this definition, the term “automatically” as it modifies “shoots, is
                 designed to shoot, or can be readily restored to shoot,” means functioning as the
                 result of a self-acting or self-regulating mechanism that allows the firing of
                 multiple rounds through a single function of the trigger; and “single function of
                 the trigger” means a single pull of the trigger and analogous motions. The term
                 “machine gun” includes a bump-stock-type device, i.e., a device that allows a
                 semi-automatic firearm to shoot more than one shot with a single pull of the

                                                   8
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 9 of 29 PageID #: 691




                trigger by harnessing the recoil energy of the semiautomatic firearm to which it is
                affixed so that the trigger resets and continues firing without additional physical
                manipulation of the trigger by the shooter.

            84 Fed. Reg. at 66554.

        The definition of “Machine gun” is modified in Section 479.11 such that, pursuant to the

 Final Rule, it will provide:


                For purposes of this definition, the term “automatically” as it modifies “shoots, is
                designed to shoot, or can be readily restored to shoot,” means functioning as the
                result of a self-acting or self-regulating mechanism that allows the firing of
                multiple rounds through a single function of the trigger; and “single function of
                the trigger” means a single pull of the trigger and analogous motions. The term
                “machine gun” includes a bump-stock-type device, i.e., a device that allows a
                semi-automatic firearm to shoot more than one shot with a single pull of the
                trigger by harnessing the recoil energy of the semiautomatic firearm to which it is
                affixed so that the trigger resets and continues firing without additional physical
                manipulation of the trigger by the shooter.

            85 Fed. Reg. at 66554.


 In connection with its NPRM, ATF failed to include in the agency docket folder any supporting

 documentation for its newly formed determination that its previous, directly opposite conclusion

 about bump-stock-type devices “does not reflect the best interpretation of ‘machinegun’” under

 the NFA and GCA. 83 Fed. Reg. at 13443.



                                    STANDARD OF REVIEW

        The purpose of Fed. R. Civ. P. 56 is to dispose of claims without trial when one party is

 unable to demonstrate the existence of a factual dispute which, if present, would require resolution

 by a jury or other trier of fact. Schultz v. Newsweek, Inc., 668 F.2d 911, 918 (6th Cir. 1982). In



                                                  9
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 10 of 29 PageID #: 692




  ruling on a motion for judgment under Fed. R. Civ. P. 56, a court must view the facts contained in

  the record and all inferences that can be drawn from those facts in the light most favorable to the

  non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.

  Ct. 1348, 89 L. Ed. 2d 538 (1986); Nat'l Satellite Sports, Inc. v. Eliadis Inc., 253 F.3d 900, 907

  (6th Cir. 2001). If the moving party meets its burden, then the nonmoving party must take

  affirmative steps to avoid the entry of a summary judgment. See FED. R. CIV. P. 56(e). To refute

  such a showing, the non-moving party must present some significant, probative evidence

  indicating a material, factual dispute. Celotex, 477 U.S. at 322. A mere scintilla of evidence is not

  enough. Anderson, 477 U.S. at 252; McLean v. Ont., Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

         The actions of an Administrative Agency reviewed under the APA may be overturned if

  found to be "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

  law." 5 U.S.C. § 706(2)(A). In the administrative law context, where the decision of the agency is

  being directly reviewed, the APA can serve as an overlay to the familiar de novo standard

  applicable to appeals from a district court's grant of a summary judgment." Baystate Alt. Staffing,

  Inc. v. Herman, 163 F.3d 668, 674 (1st Cir. 1998). Under the APA, "A decision is arbitrary and

  capricious 'if the agency has relied on factors which Congress has not intended it to consider,

  entirely failed to consider an important aspect of the problem, offered an explanation for its

  decision that runs counter to the evidence before the agency, or is so implausible that it could not

  be ascribed to a difference in view or the product of agency expertise.'" Craker v. DEA, 714 F.3d

  17, 26 (1st Cir. 2013) (quoting Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co., 463

  U.S. 29, 43, 103 S. Ct. 2856, 77 L. Ed. 2d 443 (1983)).




                                                   10
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 11 of 29 PageID #: 693




                                          LEGAL ANALYSIS

                          Procedural Irregularities with Comment Period

          The rule-making comment period in question was replete with procedural irregularities and

  errors. Immediately upon the publication of the NPR on March 29, 2018, the following advisory

  appeared on federalregister.gov: “COMMENT PERIOD CLOSED – The comment period on this

  document is closed and comments are no longer being accepted on Regulations.gov. We apologize

  for any inconvenience.” And, in fact, the website was not accepting comments. When people

  complained to the Federal Register that they could not submit their comments online, the Federal

  Register responded that they could not be of any help. It appears that it was not until April 2, 2018

  (i.e. five days into the comment period) that the declaration that “COMMENT PERIOD CLOSED”

  was removed from federalregister.gov by ATF and that interested individuals were able to submit

  comments. Unfortunately, it is likely that numerous individuals, due to the declaration on

  federalregister.gov “COMMENT PERIOD CLOSED,” were led to believe that they were unable

  to submit comments in relation to this rulemaking and were therefore deprived of an opportunity

  to be heard, since they were never informed, after ATF removed the declaration and permitted

  comments to be filed, that they could then submit comments. (The foregoing facts are contained

  in the Comments in Opposition to Proposed Rule, ATF 2017R-22, which appears to be omitted

  from the certified administrative record, so the Court is requested to take judicial notice of its filing

  contained in Case No. 1:18-cv-02988-DLF (Guedes, et al, vs. ATF (District Court for D.C.)).

          Further, while the public was directed to federalregister.gov as a resource for all relevant

  information and as a vehicle through which to submit comments regarding the Final Rule, the

  website’s content was confusing and convoluted. The NPRM identified the rulemaking procedures


                                                     11
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 12 of 29 PageID #: 694




  under “Docket No. 2017R-22,” but the information on the website related to these proceedings

  made no mention of this docket number. Instead, it referred to two different docket numbers (ATF-

  2018-0002 and ATF-2018-0002-0001), and these dockets concerned the ANPRM, for which the

  comment period had closed in January.

         In the Final Rule, the Government admits to there being procedural issues with the

  comment period and declares that (1) “[t]he Department acknowledges that upon publication of

  the NPRM on March 29, 2018, there was some confusion within the first 24 to 48 hours about

  submitting comments through the Federal eRulemaking Portal,” (2) “that on March 29, 2018, when

  the comment period opened for the NPRM, the link for submitting comments to the NPRM had

  been inadvertently connected to the Regulations.gov Docket ID number 2018–0001–0001, which

  had been used by the Regulations.gov website for the ANPRM comment period, December 26,

  2017, through January 25, 2018,” and (3) that ATF “acknowledges that there was some confusion

  because there was a brief period on March 29, 2018, during which the ANPRM link (2018–0001–

  0001) was prominently situated on the homepage of the Regulations.gov website even though that

  link was no longer able to accept comments for the NPRM.” 83 Fed. Reg. at 66541-42.

  (AR004145-4147). It is reasonable to presume that, as a result of these technical irregularities and

  errors in ATF’s rulemaking process, numerous people were precluded from being able to timely

  submit their comments and ATF ultimately never received or actually considered all the comments

  submitted under the different docket numbers.

                            Failure to Provide 90-Day Comment Period

         Under 18 U.S.C. § 926(b), ATF was statutorily obligated to provide at least a 90-day public

  comment period to facilitate the public discourse intended under the APA. As described above,


                                                  12
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 13 of 29 PageID #: 695




  immediately upon the publication of the NPR, the portal through which concerned citizens were

  directed to submit online comments, was shut down and the website specifically declared that the

  comment period was “closed.” As a result, for a minimum of five days of the statutorily required

  ninety-day comment period, interested individuals were deprived of their ability to submit

  comments. (AR004145-4147).

         Even ATF admits “that upon publication of the NPRM on March 29, 2018, there was some

  confusion within the first 24 to 48 hours about submitting comments through the Federal

  eRulemaking Portal,” and that “there was some confusion because there was a brief period on

  March 29, 2018, during which the ANPRM link (2018–0001– 0001) was prominently situated on

  the homepage of the Regulations.gov website even though that link was no longer able to accept

  comments for the NPRM.” 83 Fed. Reg. at 66541-42. (AR004145-4147). Furthermore, numerous

  individuals, due to the declaration on federalregister.gov, were led to believe that they were unable

  to submit comments in relation to this rulemaking and were therefore deprived of an opportunity

  to be heard, since they were never informed, after ATF removed the declaration and permitted

  comments to be filed, that they could now submit comments.

                 Failure to Consider Cost-Impact and Erroneous Cost Estimate

         ATF flat out ignored any analysis in relation to a cost impact, as the proposed rule fails to

  provide information on how the Government will fulfill its obligation to compensate affected

  individuals for the taking. As reflected in the NPRM, ATF assumes “an average sale price for

  bump-stock-devices from 2012-2017 [of] $200.00,” while acknowledging that the prices ranged

  from $179.95 to $425.95. 83 Fed. Reg. 13451. The proposal then declares the primary estimated




                                                   13
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 14 of 29 PageID #: 696




  cost to be $96,242,750.00 based on ATF’s primary estimate of 520,000 bump-stock-devices

  having been produced. (AR004129-4131).

         However, multiplying ATF’s stated average price of $200.00 by the primary estimate

  yields a value of $104,000,000.00, not $96,242,750.00 as stated in Table 3 of NPRM. Moreover,

  by averaging the acknowledged prices for bump-stock-devices, a proper average sale price should

  be $302.95, which would result in a primary estimated cost of $157,534,000.00 in just

  compensation being due.

                            The Final Rule is Arbitrary and Capricious

         “On February 20, 2018, the President of the United States issued a memorandum to the

  Attorney General concerning ‘bump fire’ stocks and similar devices...The President then directed

  the Department of Justice, working within established legal protocols, ‘to dedicate all available

  resources to complete the review of the comments received [in response to the ANPRM], and, as

  expeditiously as possible, to propose for notice and comment a rule banning all devices that turn

  legal weapons into machineguns.’” 83 Fed. Reg. at 66516-66517. (AR004044). Let there be no

  mistake, President Trump directed the ATF, through the Attorney General, to ban bump-stock

  devices, before the notice and comment period was even initiated and without consideration for

  the legal authority of ATF to regulate bump-stock devices or the public, including Plaintiffs, being

  afforded       an        unbiased        review         of       their       comments.         See,

  https://www.cnn.com/2018/02/20/politics/donald-trump-bumpstocks/index.html.

         As noted by Josh Blackman, Ilya Shapiro, and Matthew Larosiere of the Cato Institute in

  their comment, Comments to the Bureau of Alcohol, Tobacco, Firearms and Explosives, In the

  Matter of    The Language of the National Firearms Act and Definition of “Machinegun”


                                                    14
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 15 of 29 PageID #: 697




  submitted by Josh Blackman, Ilya Shapiro, and Matthew Larosiere of the Cato Institute, available

  at https://www.regulations.gov/document?D=ATF-2018-0002-65898, the rulemaking process,

  before its inception, “was a fait accompli” and that President Trump admitted that he would write

  out bump-stock devices through executive action and even stated, “I’ll do that myself because I’m

  able to.” Directly on point, the Cato Comment recounts that moments before the rulemaking was

  announced, “President Trump tweeted: … As I promised, today the Department of Justice will

  issue the rule banning BUMP STOCKS with a mandated comment period. We will BAN all

  devices that turn legal weapons into illegal machine guns.”

         The Cato Comment then continues on, citing to Josh Blackman, Presidential

  Maladministration, 2018 Il. L. Rev. 397 at 405, that:

                 To be clear, there is no problem when the president exercises his constitutional
                 authority to direct the actions of his principal officers. There can be a problem,
                 however, when those actions reverse past executive actions by discovering new
                 authority in old statutes. One of us has referred to the former phenomenon as
                 presidential reversals and the latter as presidential discovery. When interpreting
                 an unambiguous statute, courts should hesitate before deferring to exercises of
                 reversal coupled with discovery.


         As previously noted, a reviewing court may “hold unlawful and set aside agency action …

  found to be – arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the

  law.” 5 U.S.C. § 706(2)(A). “Agency action is arbitrary and capricious ‘if the agency has relied on

  factors which Congress has not intended it to consider, entirely failed to consider an important

  aspect of the problem, [or] offered an explanation for its decision that runs counter to the evidence

  before the agency.’” Animal Legal Def. Fund, Inc. v. Perdue, 872 F.3d 602, 611 (2017 D.C. Cir.)

  (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43). Here,



                                                   15
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 16 of 29 PageID #: 698




  given its failure or refusal to produce any records in support of the Final Rule, ATF has presented

  no evidence in support of its “legal analysis” leading to the unprecedented conclusion that bump-

  stock-type devices are “machineguns” because “they convert a semiautomatic firearm into a

  firearm that shoots automatically more than one shot, without manual reloading, by a single

  function of the trigger.” 83 Fed. Reg. at 13443. And all the known evidence runs directly counter

  to this conclusion.

         Experts opining on behalf of ATF have consistently concluded that commonly used bump-

  stock-type devices manufactured by Slide Fire and Bump Fire Systems do not function so as to

  convert the associated firearm into a “machinegun” because, in fact, the shooter must still

  separately pull the trigger to fire each successive shot. (See expert report of Rick Vasquez, former

  Acting Chief of Firearms Technology Branch); (DN3-1 PAGEID#95-99); (AR000145). In all

  methods of firing, the bump stock device does not, as ATF claims in the NPRM, function as “a

  self-acting or self-regulating mechanism that allows the firing of multiple rounds through a single

  pull of the trigger.” 83 Fed.Reg. at 1344.

         Moreover, even assuming bump-stock-type devices do or could produce such

  machinegun-like effects (something Plaintiffs do not concede given the evidence clearly

  demonstrating otherwise), ATF’s own analysis in the NPRM tellingly undermines the validity of

  the conclusion on which its new rule is based, because it reveals the underlying rationale is

  capricious, absurd, and invites total arbitrariness. As noted, because bump-firing is produced by

  a technique and not a particular device, ATF admits that this method of firing can be produced by

  myriad means totally unrelated to any bump-stock-style device, such as through certain fashioning




                                                  16
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 17 of 29 PageID #: 699




  of rubber bands or belt loops, or by simply training one’s trigger finger to fire more rapidly. 83

  Fed. Reg. at 13454.

            This acknowledgement can lead to one of only two untenable conclusions: First, ATF is

  explicitly approving the use of such techniques to produce machinegun-like effects, which cannot

  reasonably be squared with its claim that regulation of bump-stock-type devices is urgently

  necessary prevent mass-shooting mayhem. Second, ATF is declaring that any such manipulations

  of a semiautomatic firearm to produce this shooting capability is subject to regulation under the

  Final Rule just the same as if the firearm were a “machinegun.” This does square logically with

  the thesis of ATF’s NPRM that this functionality of firearms, in general, must be stamped out to

  prevent mass shootings, but such a rationale leads to the absurd result that people could be

  arrested, prosecuted, and convicted of illegal “machinegun” possession, and additionally lose not

  only their firearms but their Second Amendment rights pursuant to 18 U.S.C. § 922(g)(1), simply

  because they employed a technique on some occasion that happened to produce a “bump-fire”

  effect.

            Either way, all the known evidence (as well as logic and common sense) before ATF and

  elsewhere concerning the actual functionality and utility of bump-stock-type devices, runs

  diametrically counter to the conclusion on which ATF’s Final Rule rests. Therefore, the Final

  Rule cannot be sustained and instead must be stricken as invalid. Stand Up for California! v.

  United States DOI, 204 F. Supp. 3d 212, 245 (D.C. 2016) (quoting Cty. of L.A. v. Shalala, 192

  F.3d 1005, 1021, 338 U.S. App. D.C. 168 (D.C. Cir. 1999) (When an agency ‘“fail[s] to provide

  a reasoned explanation, or where the record belies the agency’s conclusion, [the court] must undo

  its action.’”).


                                                  17
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 18 of 29 PageID #: 700




                             Violation of ATF’s Rulemaking Authority

         The “core administrative-law principle” is that “an agency may not rewrite clear statutory

  terms to suit its own sense of how the statute should operate.” Util. Air Regulatory Group v. EPA,

  134 S. Ct. 2427, 2446 (2014); Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.,

  467 U.S. 837, 842-843 (1984) (“If the intent of Congress is clear, that is the end of the matter; for

  the court, as well as the agency, must give effect to the unambiguously expressed intent of

  Congress.”).

         Congress has clearly defined “machinegun” to include only a firearm “which shoots, is

  designed to shoot, or can readily be restored to shoot, automatically more than one shot, without

  manual reloading, by a single function of the trigger,” and the frame or receiver of such a weapon,

  or parts or combination of parts that could be converted or assembled into such a weapon. 26

  U.S.C. § 5845(b); 18 U.S.C. § 921. The express purpose behind the Final Rule’s alteration and

  expansion of this definition is to capture “all bump-stocktype devices” with the law’s prohibitive

  sweep based upon ATF’s conclusion – directly countered by all the available evidence and logic

  – that such devices enable shooters to shoot automatically through a “self-acting or self-

  regulating” firing mechanism.

         Because there is no support for ATF’s conclusion about the functionality of these devices,

  it has necessarily exceeded its statutory authority by purporting to expand the law of Congress for

  the specific purpose of regulating firearms such devices as prohibited “machineguns.” Indeed,

  through its previous formal determinations that bump stock devices are not “machineguns,” ATF

  itself has conceded that it lacks the authority to regulate these devices at all. In fact, in a 2013

  letter to Congressman Ed Perlmutter, ATF stated it “does not have authority to restrict [bump-


                                                   18
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 19 of 29 PageID #: 701




  stock devices’] lawful possession, use or transfer.” (DN3-1 PAGEID#98); (See also letter to

  Congressman Robert B. Aderholt (AR000145).

          Moreover, in its Final Rule, ATF admits that it has exceeded the authority granted to it.

  “The Department agrees that regulatory agencies may not promulgate rules that conflict with

  statutes.” 83 Fed. Reg. at 66527. “The NFA is a statute, which only Congress may repeal or alter.”

  83 Fed. Reg. at 66540. Perhaps most importantly, “the statutory definition alone determines

  whether a firearm is a machinegun.” 83 Fed. Reg. at 66533-34 (emphasis added). The              Final

  Rule then goes on to declare that the “Department believes that this rule’s interpretations of

  ‘automatically’ and ‘single function of the trigger’ in the statutory definition of ‘machinegun’

  accord with the plain meaning of those terms. Moreover, even if those terms are ambiguous, this

  rule rests on a reasonable construction of them…Congress thus implicitly left it to the Department

  to define “automatically’ and ‘single function of the trigger’ in the event those terms are

  ambiguous.” Id. (emphasis added).

          Here, even setting aside ATF’s admission that that “the statutory definition alone

  determines whether a firearm is a machinegun,” it takes the untenable position that the statutory

  language is so clear that the agency is merely “defining those terms in accordance with the plain

  meaning;” yet, it concedes that it only has the authority to do such when terms are ambiguous and

  admits that the terms are not ambiguous; thereby, precluding it from implementing the Final Rule,

  since it admits that it lacks the legal authority to define terms that are not ambiguous. Accordingly,

  ATF’s attempt to redefine the term “machinegun” is in violation of its regulatory authority and

  Plaintiffs are entitled to the relief prayed for herein.




                                                     19
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 20 of 29 PageID #: 702




                                   Internal Revenue Code Violations

         ATF’s Final Rule is not only procedurally and substantively invalid as set forth above, but

  any implementation or enforcement of the rule against such devices manufactured or assembled

  before the date of the NPRM publication would violate 26 U.S.C. § 7805(b). 26 U.S.C. § 7805(b)

  provides that “no temporary, proposed, or final regulation relating to the internal revenue laws

  shall apply to any taxable period ending before … [¶ … ¶] [t]he date on which any notice

  substantially describing the expected contents of any temporary, proposed, or final regulation is

  issued to the public.” ATF has previously acknowledged the limiting effect of this law on the

  retroactivity of its firearms regulations, in that it cannot properly apply a legal reclassification of

  items produced before this date. See e.g., ATF Rule 82-8 (in reclassifying SM10 and SM11A1

  pistols and SAC carbines as “machineguns” under the National Firearms Act, ATF acknowledged

  that the reclassification was not applicable to those firearms manufactured or assembled before

  June 21, 1982, pursuant to 26 U.S.C. § 7805(b)); ATF-41F (81 Fed. Reg. 2658 through 2723)

  (where ATF cited Section 7805(b) in declining to retroactively apply the final rule related to the

  transfer of regulated firearms and acknowledging that the old law would apply to all transfer

  applications submitted prior to the effective date of the new rule). Accordingly, to whatever extent

  the Final Rule may otherwise legitimately be implemented or enforced, it cannot be properly be

  applied to bump stock devices manufactured before March 29, 2018 – the date of publication of

  this NPR in the Federal Register – if not, the date of issuance of the Final Rule.

                                Takings Without Just Compensation

         Generally, under the Takings Clause of the Fifth Amendment to the U.S. Constitution,

  when government laws or regulations result in the taking or destruction of private property, the


                                                    20
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 21 of 29 PageID #: 703




  government must provide just compensation for the value of that property. Horne v. Dep’t of

  Agric., 135 S. Ct. 2419, 2425-28 (2015); Pumpelly v. Green Bay & Mississippi Canal Co., 80 U.S.

  166, 177 (1871). More specifically, an agency regulation amounts to such a taking when “denies

  all economically beneficial or productive use” of the property or when it “impedes the use of

  property without depriving the owner of all economically beneficial use,” based upon “a complex

  of factors, including (1) the economic impact of the regulation on the claimant; (2) the extent to

  which the regulation has interfered with distinct investment-backed expectations; and (3) the

  character of the governmental action.” Murr v. Wisconsin, 137 S. Ct. 1933, 1943 (2017).

         ATF has made no bones about the property-destroying effect of its Final Rule. It has boldly

  declared that, upon implementation of the rule, all “manufacturers, current owners, and persons

  wishing to purchase [bump-stock-type] devices would be subject to the restrictions imposed by

  the GCA and NFA.” Reg. Red. At 13448. Thus, all “bump-stock-type devices currently possessed

  by individuals would have to be destroyed or turned in upon implementation of the regulation.”

  Id. at 13450.” Indeed, given the teeth built into the criminal statutes that ATF seeks to invoke

  through this application of the Final Rule, the forced dispossession comes on pain of criminal

  prosecution for failure to comply.

         Unquestionably, the effect of this regulation is to destroy “all economically beneficial or

  productive use” and to destroy all the “investment-backed expectations” that ATF itself set up

  through its previous public pronouncements consistently declaring these very same types of

  devices lawful as not constituting “machineguns.” And the loss of private interests here is

  substantial. ATF itself assumes “an average sale price for bump-stock-devices from 2012-2017

  [of] $200.00,” while acknowledging that the prices ranged from $179.95 to $425.95. 83 Fed. Reg.


                                                  21
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 22 of 29 PageID #: 704




  at 13451. It then declares that the primary estimated cost to be $96,242,750.00 based on an

  estimate of 520,000 affected bump-stock-devices. However, multiplying ATF’s stated average

  price of $200.00 by the primary estimate yields a value of $104,000,000.00, not $96,242,750.00

  as stated in Table 3 of the NPRM. Moreover, by averaging the acknowledged prices for bump-

  stock-devices, a proper average sale price should be $302.95, which would result in a primary

  estimated cost of $157,534,000.00 in just compensation being due. (AR004154-4156).

         At a minimum, for those like Plaintiff Hardin with concretely established damages based

  on the verified purchase price of their bump-stock-type devices, the government should be

  compelled as a matter of law under the Takings Clause to provide just compensation in the amount

  of the purchase price. Moreover, the requirement of just compensation for this destruction of

  valuable private interests cannot be set aside as a valid exercise of police power, for the simple

  yet fundamental reason that ATF has not and evidently cannot put forth legitimate support for the

  core conclusion underlying the Final Rule that these devices constitute “machineguns.” Brendale

  v. Confederated Tribes & Bands of Yakima Indian Nation, 492 U.S. 408, 429, n. 11 (1989). (“[T]o

  be a valid exercise of the police power in the first instance a government regulation must be

  rationally related to a legitimate state interest.”). Accordingly, implementation of this regulation

  would violate the Takings Clause of the Fifth Amendment.

                                           Ex Post Facto Violation

         Article I, Section 9, Clause 3 of the U.S Constitution declares that “No Bill of Attainder

  or ex post facto Law shall be passed.” It is well established that this prohibition includes “[e]very

  law that makes an action done before the passing of the law, and which was innocent when done,

  criminal; and punishes such action,” Calder v. Bull, 3 U.S. 386 (1798), and any law that, “in


                                                   22
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 23 of 29 PageID #: 705




  relation to the offence or its consequences, alters the situation of a party to his disadvantage,”

  Collins v. Youngblood, 497 U.S. 37, 47 (1990). The specific focus of this proscription is to prevent

  the retroactive application of laws and regulations whose primary purpose is to impose

  punishment on the affected citizens or whose impact would be so punitive either in purpose or

  effect as to negate any claim of a mere intent to effect a civil and nonpunitive regulatory purpose.

  See Smith v. Doe, 538 U.S. 84, 92 (2003); Johnson v. Quander, 440 F.3d 489, 500-501 (D.C. Cir.

  2006). Much like the unabashed manner in which ATF attempts to destroy all value and beneficial

  use of bump-stock-type devices without providing any just compensation, ATF openly admits the

  harsh criminal consequences flowing from its unsupported about-face on the classification of

  bump-stock-type devices. As the NPRM states (italics added):

         The proposed rule would replace prior classifications of bump-stock-type devices,
         including those that ATF previously determined were not machineguns. This rule
         would thus supplant any prior letter rulings with which it is inconsistent so that
         any bump-stock device described above qualifies as a machinegun.

         83 Fed. Reg. at 13448.

         And, as already seen, because all “manufacturers, current owners, and persons wishing to

  purchase such devices would be subject to the restrictions imposed by the GCA and NFA,” 83

  Fed. Reg. at 13448, everyone is subject criminally punitive sanctions for failing to comply with

  this new world order of ATF – without exception (except for the small class of individuals

  exempted from the rule). Indeed, ATF has expressly declared that “there is no means by which a

  possessor may register a firearm retroactively, including a firearm that has been reclassified.” Id.

  (italics added). So ATF has effectively shackled everyone affected by this new rule, transforming

  them into criminals based upon their mere possession of any bump-stock-type device regardless

  of whether that device had theretofore been lawfully possessed and regardless of whether ATF

                                                   23
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 24 of 29 PageID #: 706




  itself previously determined the device does not to have the capability of converting a firearm into

  a prohibited “machinegun.” This is a prohibited ex post facto in the purest sense.

                                 Violation of The Contracts Clause

         “The Contracts Clause restricts the power of States to disrupt contractual arrangements. It

  provides that ‘[n]o state shall . . . pass any . . . Law impairing the Obligation of Contracts.’ U. S.

  Const., Art. I, §10, cl. 1.” Sveen v. Melin, 138 S. Ct. 1815, 1821 (2018).    “To determine when

  such a law crosses the constitutional line, … [t]he threshold issue is whether the state law has

  “operated as a substantial impairment of a contractual relationship.” Id. at 1821-22. “In answering

  that question,” the primary factors of concerns are “the extent to which the law undermines the

  contractual bargain, interferes with a party’s reasonable expectations, and prevents the party from

  safeguarding or reinstating his rights.” Id. at 1822. “If such factors show a substantial impairment,

  the inquiry turns to the means and ends of the legislation.” Id. And the focus there is “whether the

  state law is drawn in an ‘appropriate’ and ‘reasonable’ way to advance ‘a significant and legitimate

  public purpose.” Id.

         Here, as ATF unabashedly admits throughout its NPRM, the government undeniably

  created reasonable, investment-backed expectations in the eyes of the affected public about the

  legality of their acquisition, purchase, possession, and use of the untold number of specifically

  identified bump-stock-type devices, and all their substantially similar or reasonable equivalents,

  that ATF deemed lawful in its prior rulings and determinations. And, beyond substantial

  impairment, the Final Rule would completely eviscerate those investment backed expectations on

  which the affected individuals relied to their serious detriment – a detriment so significant that it

  exposes them to criminal liability.


                                                   24
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 25 of 29 PageID #: 707




         Moreover, for all the reasons already discussed revealing the illegality of the process and

  substance behind ATF’s scheme here, and especially the lack of any demonstrated or even logical

  basis in support of the Final Rule, the regulation certainly has not been “drawn in an ‘appropriate’

  and ‘reasonable’ way to advance ‘a significant and legitimate public purpose.” Sveen v. Melin, 138

  S. Ct. at p. 1822. Accordingly, this amounts to a violation of the Contracts Clause.

                      Bump-Stock-Devices Do Fall Within Purview of NFA,
                      and ATF’s Reversal Creates Constitutional Vagueness


         As stated above, between 2008 and 2017, it was essentially the findings of the ATF that

  “bump-stocks” were merely a firearm part not subject to regulation under Federal firearms laws

  including NFA provisions. (AR000145). It was not until recent political winds battered

  government officials into reversing this decade long rule, based, not on law, reason or facts; but

  on political expediency. Just like tornadic winds leave paths of destruction, as well as, victims; so

  too has this political gale left victims - - law-abiding citizens who lawfully purchased bump-stocks,

  in reliance on the ATF’s prior pronouncements, only to be coerced into destroying or surrendering

  said products by threat of criminal prosecution.

         The NFA subjects "firearms," to various taxes and regulatory requirements, including that

  the firearm be registered with ATF. Id. §§ 5811, 5821, 5822, 5841, 5842. The NFA defines a

  "firearm" to include certain guns and gun parts, including silencers, but does not expressly cover

  “bumps-tock-devices.” 18 U.S.C. § 921. On its face, the NFA is a taxing scheme, which collects

  occupational and excise taxes from businesses and transactions involving listed firearms—which

  include short-barreled rifles, silencers, and destructive devices. See 26 U.S.C. § 5845(a) (defining

  "firearm"). ATF is given only narrow statutory authority, essentially, administration and revenue


                                                     25
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 26 of 29 PageID #: 708




  collection functions, and does not provide ATF with general authority to regulate the safety of

  firearms, firearm accessories, or firearm parts. 6 U.S.C. 531. Moreover, because the ATF has

  previously found that bump-stock-devices are not firearms (rightfully so because neither the NFA

  nor GCA defines “machineguns” to include such devices), ATF simply has no authority under

  either the NFA or GCA to regulate them.

         At worst, the ATF is exceeding its authority by regulating bump-stock-devices which fall

  outside the NFA. At best, the ATF is attempting to manufacture an ambiguity in the NFA as it

  pertains to machinegun parts, evidenced by the ATF’s 180 degree reversal on bump-stocks. It is a

  basic principle of due process that a law is void for vagueness if its prohibitions are not clearly

  defined. As held by the U. S. Supreme Court in Grayned vs. City of Rockford, 92 S. Ct. 2294:

         “Vague laws offend several important values. First, because we assume that man is
         free to steer between lawful and unlawful conduct, we insist that laws give the person
         of ordinary intelligence a reasonable opportunity to know what is prohibited, so that
         he may act accordingly. Vague laws may trap the innocent by not providing fair
         warning. Second, if arbitrary and discriminatory enforcement is to be prevented,
         laws must provide explicit standards for those who apply them. A vague law
         impermissibly delegates basic policy matters to policemen, judges, and juries for
         resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary
         and discriminatory application. Third, but related, where a vague statute ‘abut[s]
         upon sensitive areas of basic [Constitutional] freedoms…[and] operates to inhibit the
         exercise of [those] freedoms."


         Having no express statutory authority for the ATF to regulate bump-stock-devices, and

  Congress having already clearly defined “machinegun” in the NFA, only Congress can amend the

  NFA to redefine “machinegun” to regulate said devices. Consequently, ATF’s revised definition

  of “machinegun” should not be permitted deference under Chevron U.S.A. v. Natural Resources

  Defense Council, 467 U.S. 837. Allowing the ATF to re-evaluate the definition of “machinegun,”

  as it has done in this case, depending on the prevailing political winds, renders Congress’ definition

                                                   26
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 27 of 29 PageID #: 709




  of “machinegun” under the NFA a moving target, and thus by definition, constitutionally vague.

  At hand, the ATF, a federal regulatory body is setting the statutory definition of bump-stock-

  devices, which will ultimately, be resolved by the judiciary…either way, the result is the creation

  of legislation by bodies other than Congress.

                                              CONCLUSION

         WHEREFORE, for the foregoing reasons, the Plaintiff, Scott A. Hardin, respectfully

  request this Court to grant his Motion for Judgment in his favor, and award him as follows:

     1. Declare that Defendants are prohibited from implementing a new regulation, wherein

         they expand or purport to expand the definition of a “machine gun” as enacted by

         Congress, on the basis that the Final Rule violates the APA;

     2. Declare that Defendants are prohibited from implementing a new regulation, wherein

         they expand or purport to expand the definition of a “machine gun” as enacted by

         Congress, on the basis that the Final Rule violates ATF’s statutory authority;

     3. Declare pursuant to 26 U.S.C. § 7805, Defendants are unable to enforce a ban on the

         possession or use of bump-stock-type devices;

     4. Declare that the Final Rule’s enforcement constitutes a violation of Article I, Section 9,

         Clause 3 of the U.S Constitution (Ex Post Facto Clause);

     5. Declare that the Final Rule’s enforcement constitutes a violation of Article I, Section 10,

         Clause 1 of the U.S Constitution (Contracts Clause);

     6. Permanently enjoin Defendants, their officers, agents, servants, employees and all

         persons in active concert or participation with them from enforcing the Final Rule and all

         related laws, policies, and procedures that would impede or criminalize an individual’s


                                                  27
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 28 of 29 PageID #: 710




        exercise of their use, possession, sale, transfer, or other disposition of a bump-stock-type

        device, as the result of this new regulation;

     7. In the alternative, declare that the Final Rule constitutes a taking under the Fifth

        Amendment and order that the Defendants pay just compensation to those affected;

        Award Plaintiff costs and attorney fees and expenses to the extent permitted under 5

        U.S.C. § 552(a)(4)(E)(i), 18 U.S.C. § 924, and 28 U.S.C. §§ 1920, 2412; and

     8. Grant any and all other equitable and/or legal remedies this Court may see fit.



                                               Respectfully Submitted:

                                               /s/Jason Todd Hardin
                                               Jason Todd Hardin
                                               HARDIN LAW, PLLC
                                               P. O. Box 9537
                                               Louisville, Kentucky 40209
                                               Phone: (502) 445-2673
                                               Fax: (502) 219-3323
                                               Email: hardinlaw@twc.com

                                               And

                                               J. Allan Cobb
                                               Cobb Law PLLC
                                               1303 Clear Springs Trace, Unit 100
                                               Louisville, Kentucky 40223
                                               Phone: (502) 966-7100
                                               Email: allancobb@cobblawpllc.com

                                                        Counsel for Plaintiff




                                                  28
Case 3:19-cv-00056-DJH-RSE Document 30 Filed 12/17/19 Page 29 of 29 PageID #: 711




                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 17th day of December, 2019, the above document was
  electronically filed with the Clerk of above captioned court by using the CM/ECF system which
  will send a Notice of Electronic Filing, together with a copy of the foregoing document, to:


  Erik J. Soskin, Esq.
  Senior Trial Counsel
  U.S. Department of Justice, Civil Division
  1100 L Street, NW Rm. 11304
  Washington, DC 20530
  Phone: (202) 305-8613
  FAX: (202) 616-8470
  Email: Eric.soskin@usdoj.gov

  Counsel for Defendants


                                               /s/Jason Todd Hardin
                                               Jason Todd Hardin




                                                 29
